Citation Nr: 0025104	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased original (compensable) 
evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1990 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This appeal was previously before the Board in 
January 1999, at which time the two remaining issues listed 
on the first page of this decision were remanded to the RO 
for additional development.  

The January 1999 remand requested that the veteran be 
contacted in order to obtain information concerning any 
treatment he may have received for the disabilities on 
appeal.  Furthermore, he was to be scheduled for additional 
VA examinations.  A review of the record indicates that the 
veteran failed to report for VA examinations scheduled for 
March 1999.  This was noted in a supplemental statement of 
the case dated April 1999, which was mailed to the veteran's 
address at [redacted] in [redacted], Alabama.  However, 
the supplemental statement of the case was returned in May 
1999.  The post office indicated that the veteran's address 
had changed, and that the forwarding time had expired.  A 
letter to the veteran requesting the dates, names and 
locations of all private and health care providers was mailed 
to the veteran in August 1999 at the [redacted] address.  
This letter was not returned.  

A note in the claims folder indicates that the veteran's 
address was changed in December 1999.  He was subsequently 
rescheduled for VA examinations in January 2000.  However, 
the veteran again failed to report.  The veteran was provided 
with an additional supplemental statement of the case in 
March 2000.  This noted that the veteran had failed to report 
for examinations in March 1999 and January 2000, and that he 
had been mailed the letter requesting additional evidence.  
The cover letter noted that the veteran had 60 days before 
his appeal would be returned to the Board.  This supplemental 
statement of the case was mailed to a new address, which was 
[redacted] in [redacted], Alabama.  It was not returned.  A 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative was received in July 2000.  This 
document was signed by the veteran, and listed the [redacted] 
location as his current address.  It appears that the 
RO has made every attempt to complete the development 
requested by the Board in the January 1999 remand, but has 
not received any cooperation from the veteran.  The veteran 
has failed to report for two VA examinations, and while the 
letter of notification for the first examination may have 
been sent to an old address, the examination scheduled for 
January 2000 was not scheduled until after the veteran's 
current address was received in December 1999.  The veteran 
was further notified that he had missed his scheduled 
examinations and that he had failed to submit requested 
evidence in the March 2000 supplemental statement of the 
case, which was mailed to the same address provided by the 
veteran on the July 2000 VA Form 21-22.  He did not respond 
to the information contained in the supplemental statement of 
the case within the 60-day period he had been provided.  
Therefore, as the veteran has not reported for his scheduled 
examinations and as he has not expressed any willingness to 
report for examinations, any duty to assist for which the 
claims were previously remanded is deemed to have been met, 
and his claims are returned to the Board for further 
appellate review.  See Olson v. Principi, 3 Vet. App. 480 
(1993). 


FINDINGS OF FACT


1.  The veteran has not submitted evidence of a nexus between 
his current complaints of low back pain, and the low back 
pain for which he was treated during active service.  

2.  The veteran's service connected bilateral pes planus is 
productive of no more than mild impairment. 



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an increased (compensable) evaluation 
for the veteran's bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 
4.7, 4.71a, Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he has developed a chronic low back 
disability as a result of active service.  He notes that he 
worked as a tank mechanic during service, and was required to 
lift many heavy objects.  The veteran argues that he was 
treated for back pain in service, and that he continues to 
experience back pain as a result of his work in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

The Board notes that the January 1999 remand did not contain 
any specific finding that the veteran's claim for entitlement 
to service connection for a low back disability was well 
grounded.  A person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).   

A review of the service medical records notes that the 
veteran was seen in December 1990 for complaints of neck pain 
and back pain.  He was noted to have blacked out for a few 
seconds that morning, and to have hit his head.  Following 
examination, the assessment was transient postural 
hypotension secondary to dehydration.  

Additional service medical records dated in August 1994 
indicate that the veteran complained of low back pain of 
three days duration.  The pain had begun the day after he had 
changed a tire.  His pain had been constant.  There was no 
previous history of back pain.  On examination, the area 
looked normal.  There was good flexion and extension, and the 
back was not tender to the touch.  There were no muscle 
spasms, and good L1, L2, S1, and S2.  There was no 
discoloration or swelling.  The assessment was muscle strain 
of the lower back.  An addendum to this examination notes 
that the veteran was seen and examined, but found to have no 
neurological deficits.  He had a full range of motion.  
September 1994 records show that the veteran was seen for 
follow up of low back pain.  He complained of tightness after 
physical training, which gradually worsened.  The veteran did 
not have pain when he woke up in the morning, but he would 
experience pain when working.  On examination, there was no 
tenderness to touch.  He was positive for flexion and 
extension.  There was no discoloration or swelling.  The 
assessment was continued low back pain.  

The veteran underwent a physical examination in September 
1994 in preparation for discharge from active service.  His 
spine was found to be normal.  However, a finding of 
mechanical back pain was included under the summary of 
defects and diagnoses.  

The postservice medical evidence consists of the report of a 
VA general medical examination conducted in February 1995.  
The veteran reported that his back began to hurt while he was 
in active service.  It would start to hurt when he stood up, 
and became worse when he moved around.  He received some 
treatment for it, but no complete evaluation.  Currently, the 
veteran stated that his low back hurts when he stands, walks, 
lifts, runs, or remains in one position.  The back would hurt 
much more severely if he did any strenuous activity.  On 
examination, the veteran had normal posture.  There was 
localized discomfort from the lower dorsal to the lumbosacral 
area of the back.  There was a normal range of motion of the 
lumbar spine.  An X-ray study noted that there was no 
fracture or other acute skeletal abnormality identified, and 
that the alignment and disc spaces were maintained.  The 
diagnoses included low back dysfunction.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a low back disability.  The veteran has not 
submitted evidence of a nexus between the back pain for which 
he was treated during service, and his current complaints of 
back pain.  

The service medical records show that the veteran received 
treatment for muscle strain and low back pain in August 1994 
and September 1994.  The September 1994 discharge examination 
also included a diagnosis of mechanical back pain.  None of 
these disabilities were described as or shown to be chronic.  
The postservice medical records consist of the February 1995 
VA examination, which includes a diagnosis of low back 
dysfunction.  However, the examiner did not express an 
opinion relating the veteran's low back dysfunction to active 
service, and the X-ray studies were negative for degenerative 
changes.  In this regard, because the examination was 
conducted within one year of discharge from service, 
arthritis may be presumed to have been incurred during active 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  As noted in the 
introduction, the veteran failed to report for the VA 
examinations requested by the January 1999 remand.  The 
remand requested the examiner to provide an opinion regarding 
the relationship between the veteran's in-service low back 
treatment and any current low back disability.  The veteran's 
failure to report for the examination made it impossible to 
obtain this opinion.  By regulation, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  Since the 
evidence of record does not include evidence of a nexus 
between the veteran's current low back complaints and the low 
back pain for which he was treated during service, his claim 
is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Savage v. Gober, 10 Vet. App. 488 (1997).

II. Increased Rating

The veteran contends that he should receive a compensable 
evaluation for his service connected bilateral pes planus.  
He argues that he experiences pain and cramps, soreness, 
limitation of motion, and limitations in employment capacity 
due to an inability to function at the highest level or stand 
for any prolonged periods of time.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Entitlement to service connection for bilateral pes planus 
was established in a February 1995 rating decision.  A zero 
percent evaluation was assigned for this disability, which 
currently remains in effect.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's disability is evaluated under the rating code 
for acquired flatfoot.  Pronounced flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances is evaluated as 50 percent disabling for 
bilateral and 30 percent disabling for unilateral flatfoot.  
Severe flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities is evaluated as 30 percent 
disabling for bilateral flatfoot and 20 percent disabling for 
unilateral flatfoot.  Moderate flatfoot with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, is 
evaluated as 10 percent for bilateral or unilateral flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1999).  

The medical evidence for consideration consists of the 
findings of the February 1995 VA examination.  The veteran 
reported that the arches of his foot started to hurt during 
active service, and that standing would make his entire foot 
hurt.  These complaints had become worse.  Currently, the 
veteran stated that if he stood for an hour or more, his feet 
would start hurting until he sat down.  On examination, the 
veteran had a normal gait.  There was flattening of the 
transverse arches and weakness of the longitudinal arches on 
weight bearing on both feet.  An X-ray study revealed small 
osteophytes bilaterally at the lateral heads of the first 
metatarsal as well as the dorsum of the navicular.  The joint 
spaces were mildly narrowed on the left, but were essentially 
normal on the right.  The findings were compatible with mild 
osteoarthritis, with no other abnormalities identified.  The 
diagnoses included pes planus bilaterally.  

The Board finds that entitlement to an increased 
(compensable) evaluation for the veteran's bilateral pes 
planus is not warranted.  The veteran reports that he has 
pain of his feet if he stands for longer than an hour.  
However, there is no evidence of a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achilles, or pain on manipulation.  The veteran's 
symptomatology more nearly resembles that of mild flatfoot, 
which merits continuation of the zero percent evaluation 
currently in effect.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

In reaching this decision, the Board again notes that the 
veteran was scheduled for additional VA examinations that 
would have probably provided information relevant to the 
evaluation of the veteran's bilateral flatfoot, but he failed 
to report.  When a veteran fails to report for an examination 
that is scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Therefore, as the veteran has not met the schedular criteria 
for a 10 percent evaluation for his bilateral flat feet, and 
as he has failed to report for his scheduled examination, an 
increased evaluation is not merited.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

